 

Exhibit 10.1

 

Employment Agreement

 

This Employment Agreement by and between Opiant Pharmaceuticals, Inc. (the
“Company”) and Phil Skolnick (the “Employee”) (collectively, the “Parties”) is
entered into by and between the Company and Employee effective as of February 6,
2017 (the “Effective Date”) (the “Agreement”).

 

WHEREAS the Company has requested that Employee provide services beneficial to
the Company;

 

WHEREAS the Company seeks to employ Employee as Chief Scientific Officer;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby mutually agree as follows:

 

1)Employee shall have such responsibility and authority as is customarily
possessed and exercisable by the Chief Scientific Officer of a corporation and
Employee shall also perform such other executive and administrative duties
consistent with the position of Chief Scientific Officer as Employee may
reasonably be expected to be capable of performing on behalf of the Company and
any subsidiaries and affiliates of the Company as may from time to time be
authorized or directed by the Board of Directors of the Company (the “Board”)
(collectively, “the Services”). Employee shall report to the Chief Executive
Officer of the Company (the “CEO”).

 

2)Employee shall provide the Services from the Effective Date through August 5,
2017 (the “Term”), subject to the other terms of this Agreement. Unless
otherwise agreed in writing by Employee and the Company after August 5, 2017
this Agreement shall remain in effect on a month-to-month basis (the “Extended
Term”) unless either Employee or the Company provides the other party with at
least ten (10) business days written or electronic notice of termination of this
Agreement, which termination can be given for any legal reason. In the event of
such termination, the termination provisions set forth in Section 7 of this
Agreement shall not be applicable and the Extended Term shall end at the end of
month that is ten (10) business days after such notice is sent.

 

3)During the Term, or the Extended Term to the extent it is applicable, Employee
shall receive from the Company, on a pro rata basis, annual base cash pay at a
rate of US$410,000 per annum (the “Base Cash Compensation”), unless otherwise
agreed in writing by the Parties. Such Base Cash Compensation shall be paid by
the Company to Employee in cash installments no less often than monthly and
shall be subject to all applicable payroll tax withholdings and deductions. In
addition, Company shall pay Employee a signing bonus of US$40,000 (the “Signing
Bonus”) within fifteen (15) business days of Effective Date, which bonus shall
be subject to all applicable payroll tax withholdings and deductions.

 

 

 

 

Employee shall be eligible to earn an incentive bonus in an amount and structure
agreed upon by Employee and the Board and/or CEO. The amount of the incentive
bonus payment shall be determined based on the achievement of specific
milestones, representing a combination of both individual management objectives
and corporate objectives. The Board and/or CEO shall, in its sole discretion,
determine whether such objectives have been achieved, and the amount of
Employee’s incentive bonus, if any. Any bonus awarded hereunder shall be subject
to applicable payroll tax withholdings and deductions.

 

As a Company Employee, Employee shall accrue time off (“PTO”) under the
Company’s paid time off program.

 

For purposes of this Agreement, “Owed Amounts” is defined as the total cash
amounts owed by the Company to Employee, including, but not limited to, earned
and unpaid Base Cash Compensation, earned and unpaid bonus cash compensation,
earned and unpaid PTO, and any other amounts owed by the Company to Employee,
including, but not limited to, amounts due to be reimbursed to Employee.

 

4)Employee shall be entitled to timely reimbursement of all reasonable expenses
incurred by Employee in the performance of duties in accordance with the
Company’s policies.

 

5)Employee shall be granted options to purchase two hundred thousand (200,000)
shares of the Company’s common stock (the “Options”), each of which shall expire
on the day that is the earlier of: (a) ninety (90) calendar days after Employee
ceases to provide Services pursuant to this Agreement, (b) ninety (90) calendar
days after the Extended Term, to the extent it is applicable, ends, (c) ninety
(90) calendar days after the Term ends if there is no Extended Term, (d)
Employee becomes subject to a termination or fundamental transaction pursuant to
Paragraph 7 of this Agreement, or (e) ten (10) years from the date of issuance
of such Options. Each Option shall be exercisable on a cashless basis at an
exercise price equal to the higher of (a) $8.00, or (b) the next higher round
number above the Company’s closing stock price on the Effective Date (the higher
of (a) or (b) being the “Exercise Price”). By way of example, if the closing
price of the Company’s stock on the Effective Date is $12.75, the Exercise Price
of each Option shall be $13.00. By way of example, if the closing price of the
Company’s stock on the Effective Date is $7.75, the Exercise Price of each
Option shall be $8.00. One hundred thousand (100,000) of the Options shall vest
on the eighteenth month anniversary of the issue date of the Options. Five
thousand five hundred fifty-five (5,555) of the Options shall vest on each of
the nineteenth, twentieth, twenty-first, twenty-second, twenty-third,
twenty-fourth, twenty-fifth and twenty-sixth anniversaries of the Effective
Date. Five thousand five hundred fifty-six (5,556) of the Options shall vest on
each of the twenty-seventh, twenty-eighth, twenty-ninth, thirtieth,
thirty-first, thirty-second, thirty-third, thirty-fourth, thirty-fifth and
thirty-sixth anniversaries of the Effective Date. Such Options shall have other
terms as determined by the Board.

 

 

 

 

Such Options shall be exercisable in the form of Notice of Stock Option Grant
attached as Exhibit A hereto, which Options may be exercised, where applicable,
pursuant to the form of Notice of Exercise of Stock Option (the “Exercise
Notice”) attached as Exhibit B hereto.

 

Upon the exercise of such Options, the fair market value per share of common
stock of the Company (the “Common Stock”) (with each share of Common Stock, a
“Share”) shall be equal to the closing price of the Shares of Common Stock of
the Company on the day prior to such exercise. Exercise of these Options shall
occur by Employee’s: (i) surrendering the exercised Options at the principal
office of the Company together with a properly completed and signed Notice of
Exercise of Stock Option (as per Exhibit B hereto), and (ii) providing via email
a readable .pdf or scan of all of the documentation set forth in (i) to the
email addresses of the Chief Executive Officer, Chief Financial Officer and
Controller (if the Company has a Controller at such time) of the Company at the
time of such surrender (the current applicable email addresses being:
rcrystal@opiant.com and kpollack@opiant.com).

 

Upon exercise of these Options pursuant to the terms of the prior paragraph, the
number of Shares of Common Stock to be issued to Employee shall be computed
using the following formula:

 

X = Y(A-B)     A  

 

Where X = the number of Shares of Common Stock to be issued to Employee     Y =
the number of Shares of Common Stock purchasable under the Options or, if only a
portion of the Options are being exercised, the portion of the Options being
exercised (at the date of such calculation)     A = the closing price of one
Share of the Common Stock on the day prior to such exercise (as adjusted to the
date of such calculation)

 

 

 

 

B = the Exercise Price per Share (as adjusted to the date of such calculation)

 

In the event of Employee’s death, any vested Options, vested options or vested
warrants held shall be transferrable to Employee’s estate (or as may otherwise
be provided for by Employee. In the event of Employee’s death, any Options,
options or warrants held that have not vested shall not be transferrable to
Employee’s estate (or as may otherwise be provided for by Employee. No
amendment, modification or termination of any equity grant document or any stock
option awards and warrant awards shall, without the consent of Employee,
materially impair any rights or obligations under any grant made to Employee.

 

6)Employee shall be eligible to participate in the Company’s employee benefit
plans (including medical, dental, vision and 401(k) plans), subject to
eligibility requirements and the requirements of such plans. Details about these
benefit plans shall be made available at Employee’s request. The Company
reserves the right to modify or terminate benefits from time to time as it deems
necessary or appropriate.

 

7)The termination provisions and fundamental transaction provisions applicable
to Employee are as follows:

 

a.Termination of Employment by the Company for Cause: Notwithstanding anything
herein to the contrary, during the Term or Extended Term, to the extent it is
applicable, the Company may terminate this Agreement at any time for Cause (as
hereinafter defined). In such an event Employee shall be deemed effectively
terminated as of the time of delivery of such notice. For the avoidance of
doubt, there will be no severance pay or other special payment upon such
termination of employment by the Company for Cause and the Company shall not be
obligated to provide any further compensation to Employee, except that Employee
shall be entitled to all such options and warrants that have vested, and all
Owed Amounts to which Employee is entitled to through the date of such
termination and the Company shall pay Employee (or Employee’s estate, as soon as
practicable after Employee’s death, if earlier) all such Owed Amounts within
sixty (60) days after the date of such termination. For purposes of this
Agreement, “Cause” means: termination based upon Employee’s (i) willful breach
or willful neglect of his duties and responsibilities; (ii) conviction of or a
plea of no contest with respect to a felony occurring on or after the execution
of this Agreement; (iii) material breach of this Agreement; (iv) acts of fraud,
dishonesty, misappropriation, or embezzlement; (v) willful failure to comply
with the Board’s reasonable orders or directives consistent with Employee’s
position; or (vi) becoming disqualified or prohibited by law from serving as
Chief Scientific Officer of the Company; provided, however, that in the case of
any act or failure to act described in clauses (i), (iii), or (v) above, such
act or failure to act will not constitute Cause if, within ten (10) days after
notice of such act or failure to act is given to Employee by the Company,
Employee has corrected such act or failure to act (if it is capable of
correction).

 

 

 

 

b.Termination of Employment by the Company without Cause and Severance Benefits
Awarded: If during the Term or extended Term, to the extent it is applicable,
the Company terminates Employee’s employment or if Employee resigns within
twelve (12) months of a Constructive Termination (as hereinafter defined) of
Employee’s employment, and in either case such termination is not for Cause,
then the Company shall pay Employee (or Employee’s estate, as soon as
practicable after Employee’s death, if earlier) within sixty (60) days after the
date of such termination the sum of: (i) all Owed Amounts to which Employee is
entitled to; (ii) (1) times the Base Cash Compensation; and (iii) one (1) times
the bonus cash compensation, excluding the Signing Bonus, awarded to Employee,
regardless whether paid to Employee, during 2017. In the event of such
termination, all outstanding stock options, warrants, restricted share awards,
performance grants and the like held by Employee on Employee’s last day of
service shall become fully vested and remain exercisable for the life of such
award and shall not be forfeited for any reason whatsoever. Constructive
Termination shall occur if, unless otherwise agreed in writing or electronically
between Employee and the Company: (i) either (A) there is a reduction of any
amounts of Employee’s compensation set forth in this Agreement or a reduction in
annual cash pay or a material adverse change to the incentive plan that affects
Employee differentially and adversely from other employees, management, and/or
officers with comparable levels of responsibility; (B) there is a material
change in Employee’s authority, duties, or responsibilities, including without
limitation Employee’s ceasing to be the Chief Scientific Officer, or Employee’s
no longer being part of the executive team; (C) upon the Company’s or its
successor’s reasonable request, Employee refuses to relocate to a facility or
location more than twenty (20) miles from Employee’s location at such time; (D)
Employee is subjected to discrimination, harassment or abuse as a result of
Employee’s race, color, religion, creed, sex, age, national origin, sexual
orientation, or disability; (E) there is a failure of a successor of the Company
to assume the obligations of this Agreement; or (F) there is a material breach
by the Company of this Agreement; and (ii) Employee provides the Board written
notice within thirty (30) days after the occurrence of one or more of the above
events in (i); and (iii) the Board does not remedy the condition so identified
within thirty (30) days.

 

 

 

 

c.Termination of Employment Due to Disability and Severance Benefits Awarded:
The Company may terminate Employee’s employment for disability. In the event of
a termination as a result of Employee’s disability, the Company shall pay
Employee (or Employee’s estate, as soon as practicable after Employee’s death,
if earlier) on the date which is sixty (60) days after the date of such
termination the sum of: (i) all Owed Amounts to which Employee is entitled to;
(ii) (A) one (1) times the Base Cash Compensation; and (iii) one-half (0.5)
times the bonus cash compensation, excluding the Signing Bonus, awarded to
Employee, regardless whether paid to Employee, during 2017. In the event of such
termination, all outstanding stock options, warrants, restricted share awards,
performance grants and the like held by Employee on Employee’s last day of
service shall become fully vested and remain exercisable for the life of such
award and shall not be forfeited for any reason whatsoever.

 

d.Benefits Following a Fundamental Transaction: To the extent that during the
Term there shall be a Fundamental Transaction (as hereinafter defined),
notwithstanding any term to the contrary in this Agreement, Employee shall be
entitled to receive the Fundamental Transaction Compensation (as hereafter
defined). For purposes of this Agreement, a “Fundamental Transaction" shall
means the Company, directly or indirectly, in one or more related transactions
effects, complete or consummates, as applicable any (i) merger or consolidation
of the Company with or into another person, or (ii) reclassification,
reorganization or recapitalization of the Company’s common stock or any
compulsory share exchange pursuant to which the Company’s common stock is
effectively converted into or exchanged for other securities, cash or property,
(iii) sale, lease, license, assignment, transfer, conveyance or other
disposition of 50% or more of its assets, (iv) purchase offer, tender offer or
exchange offer (whether by the Company or another person) pursuant to which
holders of Company’s common stock are permitted to sell, tender or exchange
their shares for other securities, cash or property and has been accepted by the
holders of 50% or more of the outstanding Company’s common stock, or (v) stock
or share purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another person or group of persons whereby such other person
or group acquires more than 50% of the outstanding shares of Company’s common
stock (not including any shares of Company’s common stock held by the other
person or other persons making or party to, or associated or affiliated with the
other persons making or party to, such stock or share purchase agreement or
other business combination). For all purposes of this Agreement, the term
Fundamental Transaction Compensation shall mean the sum of: (i) all Owed Amounts
to which Employee is entitled to; (ii) one (1) times the Base Cash Compensation;
and (iii) one (1) times the bonus cash compensation, excluding the Signing
Bonus, awarded to Employee, regardless whether paid to Employee, during 2017. In
the event of a Fundamental Transaction, all outstanding stock options, warrants,
restricted share awards, performance grants and the like held by Employee on
Employee’s last day of service shall become fully vested and remain exercisable
for the life of such award and shall not be forfeited for any reason whatsoever.
Unless the Board shall reasonably determine otherwise in good faith, in the
event that the Company effects a Fundamental Transaction, each option and
warrant then outstanding (the “Equity Grants”) shall be fully exercisable
regardless of the exercise schedule otherwise applicable to such Equity Grant.
The holder of such Equity Grant, and the shares underlying such Equity Grant,
shall have the right to receive the consideration per share receivable by other
holders of shares of the Company’s common stock as a result of such Fundamental
Transaction. If holders of shares of the Company’s common stock are given any
choice as to the securities, cash or property to be received in a Fundamental
Transaction with respect to the shares, then the Equity Grant holder shall be
given the same choice. Notwithstanding the foregoing, in the event of a
Fundamental Transaction and if the Board may reasonably determine in good faith,
the Equity Grants may be (i) honored or assumed, or new rights substituted
therefore (such honored, assumed or substituted award hereinafter called an
“Alternative Award”), by the Company or its affiliates or any successor entity
in the Fundamental Transaction immediately following the Fundamental
Transaction; provided that any such Alternative Award must provide each holder
with (a) rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under the Equity Grant and (b)
substantially equivalent value to such Equity Grant (determined at the time of
the Fundamental Transaction); or (ii) purchased by the Company by paying to the
holder an amount of cash equal to the value of the remaining unexercised portion
of the Equity Grant on the date of the consummation of such Fundamental
Transaction to be determined by a reasonable method selected by the Board in
good faith. In the event that a successor entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of Equity Grants referring to the “Company” shall
refer instead to the successor entity) the Company, such successor entity may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under Equity Grant with the same effect as if such
successor entity had been named as the Company therein. The Fundamental
Transaction Compensation shall be paid to Employee within twenty (20) days of
the Fundamental Transaction. For avoidance of confusion, in the event of a
Fundamental Transaction while Employee is employed by the Company, Employee
shall be entitled to the Fundamental Transaction Compensation and not any other
termination compensation set forth elsewhere in this Paragraph 7. In the event
that Employee is terminated for any reason and within one (1) year of
termination there is a Fundamental Transaction, then Employee shall be entitled
to the Fundamental Transaction Compensation.

 

 

 

 

8)Except as otherwise provided herein, in the event that: (a) there is no
termination of Employee or a Fundamental Transaction as per the terms of
Paragraph 7 herein; and (b) Employee either (i) fails to provide the Services
during the Term, or the Extended Term to the extent it is applicable; or (ii)
leaves the employ of the Company before the end of the Term, or the Extended
Term to the extent it is applicable, then Employee shall waive: (a) all rights
to any Base Cash Compensation not yet earned; (c) all rights to any bonus
compensation not yet earned; (d) all rights to any PTO not yet earned; (e) all
rights to any options not yet issued and to any options not yet vested; and (f)
all rights to the benefit plans set forth in Paragraph 6 herein, except that
Employee shall receive four (4) months of such benefit plans, to the extent
Employee already has such benefit plans in place, and/or relevant
reimbursements. Notwithstanding the foregoing, Employee shall be entitled to
keep all vested warrants and options that have been issued to Employee and
Employee shall be entitled to all Owed Amounts to which Employee is entitled to,
which Owed Amounts shall be paid by the Company to Employee within sixty (60)
days.

 

9)Covenants by Employee

 

(a)Property of the Company.

 

(1)     Employee covenants and agrees that upon the termination of this
Agreement for any reason or, if earlier, upon the Company’s request, Employee
shall promptly return all Property which had been entrusted or made available to
Employee by the Company.

 

(2)     The term “Property” shall mean all records, files, memoranda, drawing,
plans, sketches, tests and experiments, results, reports, keys, codes, computer
hardware and software, price lists and other property of any kind or description
prepared, used or possessed by Employee during the engagement (and any
duplicates of any such property) together with any and all information, ideas,
concepts, discoveries, and inventions and the like conceived, made, developed or
acquired at any time by Employee individually or with others during the
engagement which relate to the Company’s business, products or services.

 

 

 

 

(b)Intellectual Property - Definitions.

 

(1)     “Intellectual Property Rights” means all rights in and to U.S. and
foreign (i) patents, patent disclosures and inventions (whether patentable or
not), (ii) trademarks, service marks, trade dress, trade names, logos, corporate
names and domain names, and other similar designations of source or origin,
together with the goodwill symbolized by any of the foregoing, (iii) copyrights
and copyrightable works (including computer programs), and rights in data and
databases, (iv) trade secrets, know-how and other confidential information, and
(v) all other intellectual property rights, in each case whether registered or
unregistered and including all registrations and applications for, and renewals
or extensions of, such rights, and all similar or equivalent rights or forms of
protection in any part of the world.

 

(2)     “Pre-existing Intellectual Property Rights” means all Intellectual
Property Rights owned by Employee or by Employee jointly with any third parties,
which were created or invented by Employee prior to the period of this Agreement
by and relate in any way to the business or contemplated business, activities,
research or development of the Company, including but not limited to any
invention and works of authorship and any registrations and applications arising
from or related to the foregoing.

 

(3)     “Work Product” means all writings, works of authorship, technology,
inventions, discoveries, processes, techniques, methods, ideas, concepts,
research, proposals, materials and all other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived or reduced to practice by Employee individually or jointly with others
during the period of this Agreement (including prior to the Effective Date) and
relating in any way to the business or contemplated business, products,
activities, research or development of the Company or resulting from any work
performed by Employee for the Company (including prior to the Effective Date
and, in each case, regardless of when or where the work product is prepared or
whose equipment or other resources is used in preparing the same), all rights
and claims related to the foregoing, and all printed, physical and electronic
copies and other tangible embodiments thereof.

 

 

 

 

(c)Pre-existing Intellectual Property Rights. Employee hereby acknowledges and
agrees that:

 

(1)     Employee has attached as Exhibit C to this Agreement a list describing
with particularity any Pre-existing Intellectual Property Rights, including, if
applicable, titles and registration and application numbers. The
Pre-existing Intellectual Property Rights listed in Exhibit C will be owned by
or assigned to the Company under this Agreement. Any Pre-existing Intellectual
Property Rights not specifically listed in Exhibit C will be retained by
Employee and will not be owned by or assigned to the Company under this
Agreement.

 

(2)     To the extent that Employee incorporates any
Pre-existing Intellectual Property Rights into any Work Product during the
period of this Agreement, Employee hereby irrevocably grants to the Company a
royalty-free, fully paid-up, perpetual, transferable, worldwide non-exclusive
license (with the right to sublicense) to make, have made, copy, modify, make
derivative works of, use, offer to sell, sell, import and otherwise distribute
such Pre-existing Intellectual Property Rights as part of or in connection with
such Work Product, and to practice any method related thereto.

 

(d)Work Product. Employee hereby acknowledges and agrees that:

 

(1) All right, title and interest in and to all Work Product as well as any and
all Intellectual Property Rights therein and all improvements thereof shall be
the sole and exclusive property of the Company.

 

(2) The Company shall have the unrestricted right, in its sole and absolute
discretion, whether or not to (A) use, commercialize or market any Work Product
or (B) file an application for patent, copyright registration or any
other Intellectual Property Rights and prosecute or abandon such application
prior to issuance or registration. No royalty or other consideration shall be
due or owing to Employee now or in the future as a result of such activities.

 

(3) The Work Product is and shall at all times remain the confidential
information of the Company.

 

 

 

 

(e)           Work Made for Hire; Assignment. Employee acknowledges that, by
reason of being engaged as a Employee by the Company at the relevant times, to
the extent permitted by law, all Work Product consisting of copyrightable
subject matter is “work made for hire” as defined in the Copyright Act of 1976
(17 U.S.C. § 101), and such copyrights are therefore owned by the Company. To
the extent that the foregoing does not apply, Employee hereby irrevocably
assigns to the Company, and its successors and assigns, for no additional
consideration, Employee’s entire right, title and interest in and to all Work
Product, including the right to sue, counterclaim and recover for all past,
present and future infringement, misappropriation or dilution thereof, and
all rights corresponding thereto throughout the world. Nothing contained in this
Agreement shall be construed to reduce or limit the Company’s rights, title or
interest in any Work Product or Intellectual Property Rights so as to be less in
any respect than the Company would have had in the absence of this Agreement.

 

(f)           Disclosure of Work Product; Maintenance of Records. During this
Agreement, Employee shall promptly make written disclosures to the Company of
all Work Product, and shall at all times keep and maintain adequate, current,
accurate, and authentic records of all Work Product. Such records may be in the
form of notes, sketches, drawings, flow charts, electronic files, laboratory
notebooks, reports or any other format that may be specified by the Company. The
records shall at all times be the sole and exclusive property of the Company and
Employee agrees not to remove such records from the Company’s premises, except
as may be expressly permitted by the Company in its written policies or by its
prior written consent.

 

(g)Representations and Warranties.

 

(1)     No Conflicts. Employee hereby represents and warrants that Employee is
not subject to any obligation to others which would be inconsistent with any
provision of this Agreement, including with respect to any
Pre-existing Intellectual Property Rights, and that Employee has the right to
grant the license granted pursuant to this Agreement.

 

(2)     No Infringement.  Employee hereby represents and warrants, to Employee’s
knowledge, all Pre-existing Intellectual Property licensed to the Company
pursuant to this Agreement does not and all Work Product will not infringe,
misappropriate, dilute or otherwise violate any third
party’s Intellectual Property Rights or other rights; provided that Employee
shall not be liable for any infringement, misappropriation, dilution or other
violations to the extent arising out of any instructions or materials supplied
to Employee by the Company.

 

 

 

 

(h)          Further Assurances; Power of Attorney. During and after the period
of this Agreement, Employee agrees to reasonably cooperate with the Company at
the Company’s expense to (i) apply for, obtain, perfect and transfer to the
Company the Work Product as well as any and all Intellectual Property Rights in
the Work Product in any jurisdiction throughout the world and (ii) maintain,
protect and enforce the same, including, without limitation, giving testimony
and executing and delivering to the Company any and all applications, oaths,
declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Company. Employee hereby irrevocably
grants the Company power of attorney to execute and deliver any such documents
on Employee’s behalf in its name and to do all other lawfully permitted acts to
transfer the Work Product to the Company and further the transfer, prosecution,
issuance and maintenance of all Intellectual Property Rights therein, to the
full extent permitted by law, if Employee does not promptly cooperate with the
Company’s request (without limiting the rights the Company shall have in such
circumstances by operation of law). This power of attorney is coupled with an
interest and shall not be affected by Employee’s subsequent incapacity.

 

(i)           Moral Rights. To the extent any copyrights are assigned under this
Section, Employee hereby irrevocably waives in favor of the Company, to the
extent permitted by applicable law, any and all claims Employee may now or
hereafter have in any jurisdiction to all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as
“moral rights” in relation to all works of authorship to which the assigned
copyrights apply.

 

(j)           No Conflict of Interest. During the term of this Agreement,
Employee will not undertake any obligation inconsistent with the terms of this
Agreement unless Employee receives prior express written or electronic
authorization from the Company.  Employee warrants that there is no other
contract or duty on the part of Employee that conflicts with or is inconsistent
with this Agreement.  This paragraph does not prevent Employee from performing
the same or similar services for clients other than Company so long as the
clients are not direct competitors of the Company and so long as such services
do not directly or indirectly conflict with Employee’s obligations under this
Agreement. A “direct competitor” of the Company for purposes of this Agreement
is defined as any individual, partnership, corporation and/or other business
entity that engages in the business of the Company.

 

10)Confidential Information

 

(a)          During the course of this Agreement, from time to time, Employee is
likely to obtain knowledge of trade secrets and other confidential information
with regard to the business and financial affairs of the Company and its
subsidiaries (together the “Group”) and its customers’ and suppliers’ details
(the “Confidential Information”). Accordingly, Employee shall not (except in the
proper course of the Services hereunder) during this Agreement, and at any time
thereafter (such obligation continuing indefinitely), divulge any Confidential
Information to any person, firm, corporation, or entity whomsoever other than as
required by law or legal or similar proceedings, or as required to conduct the
duties and responsibilities set forth in this Agreement. Employee shall use best
endeavors to prevent the unauthorized publication or disclosure of Confidential
Information, and shall not use for Employee’s own purposes, or for any purposes
other than those of the Company Confidential Information (which may come to
Employee’s knowledge during or in the course of this Agreement hereunder or as a
result of Employee’s engagement by any subsidiary of the Company). Such
Confidential Information shall, without limitation, be deemed to include the
following:

 

 

 

 

(1)     Any knowledge or information relating to any trade secret, process,
invention, or concerning the business or finances of the Group or any dealings
relating thereto;

 

(2)      Transactions or affairs of any of the Group, or of any officers,
directors, shareholders, or employees of the Group, or any other information of
a confidential character (including such information belonging to or relating to
any third party);

 

(3)     Any information concerning the structure and format of the Group’s
products, promotions, and services;

 

(4)     Any confidential business methods of the Group;

 

(5)     Any confidential pricing information or any information relating to
prospective or actual tenders for contracts with prospective or actual suppliers
or customers of the Group;

 

(6)     Any confidential client or customer lists of the Group; and

 

(7)     Any document or data of the Group marked confidential or which Employee
might reasonably expect to be of a confidential nature.

 

(b)    All articles, notes, sketches, computer programs, plans, memoranda,
records, and any other documents (whether in hard or electronic form) or copies
thereof provided to, created or used by Employee in relation to any Confidential
Information shall be and remain the property of the Company, or the relevant
subsidiary of the Company, and shall be delivered together with all copies
thereof, to the Company or as it shall direct from time-to-time, on demand or
immediately when Employee ceases to be engaged by the Company.

 

 

 

 

(c)    The obligations in this Section shall not apply to information that is in
the public domain other than by reason of breach of this Section.

 

(d)   Employee obligations under this Section shall, with respect to each
subsidiary of the Company, constitute a separate and distinct covenant in
respect of which Employee hereby covenants with the Company as trustee for each
such other company.

 

(e)    Each of the sub-paragraphs of this Section shall be separate, distinct,
and severable from each other. In the event that any of the sub-paragraphs is
held void but would be valid if any part of the wording thereof were deleted,
such restriction shall apply with such deletions as may be necessary to make it
valid and effective.

 

11)This Agreement shall be governed by and construed in accordance with the laws
of the United States, and specifically the laws of the state of California.
Should a dispute arise, both parties shall subject themselves to exclusive
jurisdiction of the courts of the state of California.

 

12)This Agreement constitutes the entire understanding between the Parties
relating to its subject matter, superseding all negotiations, prior discussions,
preliminary agreements and agreements relating to the subject matter hereof made
prior to the date hereof. No waiver by a Party of any breach by another Party of
any term, provision or condition of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same time or at any prior or subsequent time. This Agreement may not be
modified or amended except in writing signed by the Parties. Each of the Parties
hereto agrees that this Agreement has been jointly prepared, and that no claim
may be asserted by any Party that any ambiguity in this Agreement may be
construed against any one Party. Except as expressly herein amended, all of the
terms and conditions of this Agreement shall continue in full force and effect,
and the same are hereby ratified and confirmed.

 

13)This Agreement may be executed in counterparts, each of which shall
constitute an original but together shall constitute one and the same Agreement.
The Parties further agree that such counterparts may be provided via scan,
email, and/or facsimile to one another, each of which shall be binding upon the
signatory who sends the scan, email and/or facsimile that was signed by such
sending signatory. The Parties further agree to exchange the original signature
pages hereof as soon as practicable after sending such scan, email and/or
facsimile, but in any dispute or controversy, the Parties hereto agree that it
shall not be necessary for any such Party to provide the original signature
pages of the other as a condition of enforcing this Agreement, it being
understood that such scan, email and/or facsimile signature pages shall be
sufficient to establish the consent of the Party who sent the scan, email and/or
facsimile that was signed by such sending signatory to be bound by the terms of
this Agreement.

 

 

 

 

IN WITNESS WHEREOF the parties have executed this Agreement effective as of this
6th day of February 2017.

 

OPIANT PHARMACEUTICALS, INC.

 

By: /s/ Roger Crystal   Name:  Roger Crystal   Title: Chief Executive Officer  

 

By: PHIL SKOLNICK   Name:  /s/Phil Skolnick   Title: Chief Scientific Officer  

 

 

 

 

EXHIBIT A

 

OPIANT PHARMACEUTICALS, INC.

401 Wilshire Blvd., 12th Floor

Santa Monica, CA 90401

 

Form of Notice of Stock Option Grant

 

Dear Phil Skolnick,

 

Pursuant to the Employment Agreement between Opiant Pharmaceuticals, Inc. (the
“Company”) and you effective February 6, 2017 (the “Employment Agreement”), the
Company has granted you options (the “Options”) to purchase common stock of the
Company (the “Common Stock”) (with each share of Common Stock, a “Share”) as
follows:

 

Board Approval Date: [                  ], 2017     Date of Grant: February 6,
2017     Exercise Price per Share: US$[          ], which shall be equal to or
greater than the fair market value of a Share of Common Stock on the Date of
Grant.     Total Number of Shares Granted: 200,000     Method of Exercise:
Cashless exercise     Type of Options: Non-Qualified Stock Options    
Expiration Date: February  5, 2027

 

Termination Period: Except as otherwise provided below, these Options may be
exercised for a period of ten (10) years from the Date of Grant.  You are
responsible for keeping track of these exercise periods in the event you no
longer are employed by the Company.  The Company will not provide further notice
of such periods.

 

  Notwithstanding anything herein to the contrary, these Options shall expire on
the day that is the earlier of: (a) ninety (90) calendar days after Employee
ceases to provide Services (as defined in the Employment Agreement”) pursuant to
the Employment Agreement, (b) ninety (90) calendar days after the Extended Term
(as defined in the Employment Agreement), to the extent it is applicable, ends,
(c) ninety (90) calendar days after the Term (as defined in the Employment
Agreement) ends if there is no Extended Term (as defined in the Employment
Agreement), (d) Employee becomes subject to a termination or fundamental
transaction pursuant to Paragraph 7 of the Employment Agreement, or (e) ten (10)
years from the date of issuance of such Options.

 

 

 

 

Transferability: These Options may not be transferred, except upon your death or
as permitted by applicable laws and regulations.

 

Restriction on Exercise: None, except as provided herein.

 

Vesting: One hundred thousand (100,000) of these Options shall vest on the
eighteenth month anniversary of the issue date of the Options.  Five thousand
five hundred fifty-five (5,555) of these Options shall vest on each of the
nineteenth, twentieth, twenty-first, twenty-second, twenty-third, twenty-fourth,
twenty-fifth and twenty-sixth anniversaries of the Effective Date (as defined in
the Employment Agreement).  Five thousand five hundred fifty-six (5,556) of
these Options shall vest on each of the twenty-seventh, twenty-eighth,
twenty-ninth, thirtieth, thirty-first, thirty-second, thirty-third,
thirty-fourth, thirty-fifth and thirty-sixth anniversaries of the Effective Date
(as defined in the Employment Agreement).

 

Death: Notwithstanding anything herein to the contrary, in the event of your
death, all exercisable Options may be exercised by your estate (or as may
otherwise be provided for by you) at any time prior to the expiration date of
the term of the Options.

 

 

 

 

Fundamental Transaction: Unless the Board of Directors of the Company (the
“Board”) shall reasonably determine otherwise in good faith, in the event that
the Company effects a Fundamental Transaction (as defined below), any
outstanding Options shall be fully exercisable regardless of the vesting and
exercise schedule otherwise applicable to such Options.  You shall have the
right to receive the consideration per Share receivable by other holders of
Shares of Common Stock as a result of such Fundamental Transaction.  If holders
of Shares of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction with respect to the Shares,
then you shall be given the same choice.   

 

  Notwithstanding the foregoing, in the event of a Fundamental Transaction and
if the Board may reasonably determine in good faith, the Options may be (i)
honored or assumed, or new rights substituted therefore (such honored, assumed
or substituted award hereinafter called an “Alternative Award”), by the Company
or its affiliates or any successor entity in the Fundamental Transaction
immediately following the Fundamental Transaction; provided that any such
Alternative Award must provide you with (a) rights and entitlements
substantially equivalent to or better than the rights, terms and conditions
applicable under the Options and (b) substantially equivalent value to such
Options (determined at the time of the Fundamental Transaction); or (ii)
purchased by the Company by paying to you an amount of cash equal to the value
of the remaining unexercised portion of the Options on the date of the
consummation of such Fundamental Transaction to be determined by a reasonable
method selected by the Board in good faith.  In the event that a successor
entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of the Options referring to the
“Company” shall refer instead to the successor entity) the Company, such
successor entity may exercise every right and power of the Company and shall
assume all of the obligations of the Company under Options with the same effect
as if such successor entity had been named as the Company therein.

 

 

 

 

  For purposes of this provision, the term “Fundamental Transaction” shall mean
the Company, directly or indirectly, in one or more related transactions
effects, complete or consummates, as applicable any (i) merger or consolidation
of the Company with or into another person, or (ii) reclassification,
reorganization or recapitalization of the Common Stock or any compulsory Share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, (iii) sale, lease, license,
assignment, transfer, conveyance or other disposition of 50% or more of its
assets, (iv) purchase offer, tender offer or exchange offer (whether by the
Company or another person) pursuant to which holders of Common Stock are
permitted to sell, tender or exchange their Shares for other securities, cash or
property and has been accepted by the holders of 50% or more of the outstanding
Common Stock, or (v) stock or Share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another person or group of persons
whereby such other person or group acquires more than 50% of the outstanding
Shares of Common Stock (not including any Shares of Common Stock held by the
other person or other persons making or party to, or associated or affiliated
with the other persons making or party to, such stock or Share purchase
agreement or other business combination).

 

Adjustments: If there is any change in the number or kind of Shares of Common
Stock outstanding (i) by reason of a stock dividend, spinoff, recapitalization,
stock split, or combination or exchange of Shares, (ii) by reason of a merger,
reorganization or consolidation, (iii) by reason of a reclassification or change
in par value, or (iv) by reason of any other extraordinary or unusual event
affecting the outstanding stock as a class without the Company’s receipt of
consideration, or if the value of outstanding Shares of stock is substantially
reduced as result of a spinoff or the Company’s payment of any extraordinary
dividend or distribution, the kind and number of Shares covered by, or to be
issued or issuable under, any outstanding Options and the price per Share or the
applicable market value of such Options shall be required to be equitably
adjusted by the Company to reflect any increase or decrease in the number of, or
change in the kind or value of, issued Shares to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits such outstanding
Options; provided, however, than any fractional Shares resulting from such
adjustment shall be eliminated.  Any adjustments to outstanding Options shall be
consistent with Section 409A of the Internal Revenue Code, to the extent
applicable.  The adjustments of Options hereunder shall include adjustment of
Shares, Exercise Price, or other terms and conditions, as the Company deems
appropriate so long as the Company acts in good faith and in a fair and
reasonable manner.  Any adjustments determined by the Company shall be final,
binding and conclusive so long as the Company acts in good faith and in a fair
and reasonable manner.

 

 

 

 

Following receipt by the Company of evidence and/or an indemnity from you to the
Company in a form reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of these Options or any certificates for representing
the Shares underlying these Options and, in the event of mutilation, following
the surrender and cancellation of such Options or stock certificate, the Company
will make and deliver replacement Options or stock certificate of like tenor and
dated as of such cancellation, in lieu of these Options or stock certificates,
without any charge therefor, it being understood that the making and/or delivery
of such replacement Options or stock certificates by the Company will not be
unreasonably withheld.  Any such replacement Options or stock certificates shall
be subject to the same terms, conditions, and restrictions as these Options and
any Shares underlying these Options. Subject to the restrictions and
requirements of applicable law, these Options are exchangeable at any time for
an equal aggregate number of options of different denominations, as reasonably
requested by you surrendering the same, or in such denominations as may be
requested by you (but not exceeding the number of Shares underlying the Options
in these Options in the aggregate).  No service charge will be made for such
registration or transfer, exchange or reissuance.

 

Upon the exercise of these Options, the fair market value per Share shall be
equal to the closing price of the Shares on the day prior to such exercise.
Exercise of these Options shall occur by your: (i) surrendering the exercised
Options at the principal office of the Company together with a properly
completed and signed Notice of Exercise of Stock Option (as per Exhibit B), and
(ii) providing via email a readable .pdf or scan of all of the documentation set
forth in (i) to the email addresses of the Chief Executive Officer, Chief
Financial Officer and Controller (if the Company has a Controller at such time)
of the Company at the time of such surrender (the current applicable email
addresses being: rcrystal@opiant.com and kpollack@opiant.com).

 

 

 

 

Upon exercise of these Options pursuant to the terms of the prior paragraph, the
number of Shares of Common Stock to be issued to you shall be computed using the
following formula:

 

X = Y(A-B)     A  

 

Where X = the number of Shares of Common Stock to be issued to you     Y = the
number of Shares of Common Stock purchasable under the Options or, if only a
portion of the Options are being exercised, the portion of the Options being
exercised (at the date of such calculation)     A = the closing price of one
Share of the Common Stock on the day prior to such exercise (as adjusted to the
date of such calculation)     B = the Exercise Price per Share (as adjusted to
the date of such calculation)

 

These Options may be delivered to you electronically with a scanned signature,
in which case they shall have the same effect and force as if they had been
delivered in original signed form.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree to the terms of these Options.

 

    OPIANT PHARMACEUTICALS, INC.                 Kevin Pollack, Chief Financial
Officer

 

 

 

 

EXHIBIT B

 

Form of Notice of Exercise of Stock Option

 

Ladies and Gentlemen:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise the stock Option(s) granted to me by Opiant Pharmaceuticals, Inc., a
Nevada corporation (the “Company”) on _______________ at a fair market value of
US$ ______ per Share (equal to the closing price of the Shares of Common Stock
of the Company on the day prior to this exercise). Pursuant to the terms of such
Option(s), I wish to purchase _______________ Shares of the Common Stock covered
by such Option(s) at the Exercise Price(s) of US$ ______ per Share via cashless
exercise.

 

These Shares should be delivered as follows:

 

Name:               Address:                                              
Social Security Number:      

 

I represent that I will not dispose of such Shares in any manner that would
involve a violation of applicable securities laws.

 

Dated:     By:                       Name:                       Email:        
              Phone:     

 

 

 

 

EXHIBIT C

 

LIST OF PRE-EXISTING INTELLECTUAL PROPERTY RIGHTS

 

Unregistered Intellectual Property 

 

 Title  Brief Description  Date

 

Registered Intellectual Property

 

Jurisdiction   Name or
Title   Status
(Pending or
Registered)   Registration or
Application
Serial Number   Registration or
Application
Date                                                                        

 

þ No Pre-existing Intellectual Property Rights

 

¨ Additional Sheets Attached

 

Signature of behalf of the Consultancy: _____________________________

 

Print Name: ____________________________

 

Date: ______________

 

 

 